           Case 3:19-cv-00575-VLB Document 37 Filed 05/29/20 Page 1 of 2



                                                    UNITED STATES DISTRICT COURT
                                                                    DISTRICT OF CONNECTICUT




          Notice Regarding Local Rule 83.10(k): Incurring Pro Bono Expenses

Counsel appointed by the court to represent parties pro bono may seek reimbursement of certain
litigation expenses. In order to receive reimbursement for such expenses from the court, requests
to incur expenses must be made by motion to the court and must be submitted in advance of
incurring the expense. Upon obtaining an order from the judge assigned to the case authorizing
expenses, counsel may incur expenses and then seek reimbursement up to the authorized amount.

Reimbursement will be made from the fund kept by the Clerk for the purpose of funding expenses
that a party is unable to meet, in whole or in part. Because the fund has limited resources, expenses
in excess of $2000 per case require prior approval by the Budget Committee of this court in addition
to the presiding judge. When a request must be approved by the Budget Committee (i.e., total
request to incur expenses in the case exceeds $2000), counsel should explain, in detail, either in
the motion or in an ex parte submission, the rationale for the expense and why incurring the expense
is the most reasonable alternative. Where reimbursement is being requested for more than one
type of expense and/or for multiple expenses of the same type (e.g., a series of depositions),
counsel should rank the expenses in order of priority.

If counsel fails to obtain court approval before incurring the expense, or exceeds the authorized
amount without prior Court approval, the expense or excess amount will not be reimbursed
without exceptional good cause for failure to get prior approval. To avoid misunderstandings
with experts and other persons engaged by counsel, counsel should give all such persons a copy
of the Order stating the maximum amount authorized to be reimbursed with respect to that person
so that person can keep track of expenses and notify counsel prior to exceeding the amount
authorized. Also, such persons should be reminded periodically that the amount authorized cannot
be exceeded, without prior approval of the Court.

With respect to court reporter/transcript expenses, counsel must (a) endeavor to use court reporters
who will charge for their services in accordance with Judicial Conference rates, and (b) use a four-
hour deposition day (versus a seven-hour deposition day). The Court will maintain the names of
court reporters who are willing to handle pro bono cases at Judicial Conference rates. The names
are available on the Court’s website at http://www.ctd.uscourts.gov/pro-bono-information-0.

Invoices for approved expenses, along with a copy of the order authorizing reimbursement, should
be forwarded for payment to: Finance Department, 141 Church Street, New Haven, CT 06510.

Counsel should review the provisions of Local Rule 83.10(k) and (l), in their entirety. Counsel are
reminded that, pursuant to Section 83.10(k)(3), if a party is subsequently reimbursed for an expense
that had been funded in whole or in part from the fund kept by the Clerk, that party is required to
           Case 3:19-cv-00575-VLB Document 37 Filed 05/29/20 Page 2 of 2



reimburse the fund. Also, failure to obtain authorization to incur expenses will not bar the appointed
attorney from seeking attorney’s fees or reimbursement for costs or expenses by filing a motion at
the conclusion of the case pursuant to any applicable statute, regulation, rule or other provision of
law. See Local Rule 83.10.


                                                                                 Robin D. Tabora
                                                                                 Clerk of Court


 For complete information on your obligations as a Pro Bono Attorney, please read Local Rule 83.10 regarding
 the Civil Pro Bono Panel.

 Any questions may be directed to Jane Bauer, Operations Manager by phone at (203) 773-2415, or by email at
 ProBono@ctd.uscourts.gov.


                                                                                          Revised 1/27/2020
